Citation Nr: 9935917	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  96-14 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center Los Angeles, 
California


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
associated with unauthorized private transportation and 
hospitalization on July [redacted] 1995.  


REPRESENTATION

Appellant represented by:	[redacted], the veteran's 
daughter


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1941 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating action by the Los Angeles, 
California Medical Center (VAMC) of the Department of 
Veterans Affairs (VA). 

In the Introduction section of a companion decision, the 
Board sets forth the anomalies associated with the procedural 
history of the appellant's case.  The facts as stated in that 
Introduction, to the extent applicable, are incorporated 
herein, for the sake of judicial expedience.


FINDINGS OF FACT

1.  On July [redacted] 1995, the appellant incurred private medical 
expenses when the veteran received private ambulance 
transportation to a private hospital during a terminal 
episode of cardiac arrest. 

2.  At the time of the treatment in question, service 
connection was in effect for residuals of a tonsillectomy, 
and the veteran was not in receipt of a total disability 
rating. 

3.  The original death certificate shows that the immediate 
cause of death was arteriosclerotic cardiovascular disease, 
of which the time interval between onset and death was 
unknown, and an other significant condition contributing to 
death but not related to the cause was hypertension.

4.  The amended death certificate shows that the immediate 
cause of death was congestive heart failure, due to 
arteriosclerotic cardiovascular disease, of which the time 
interval between onset and death was listed as unknown, and 
other significant conditions contributing to death but not 
related to cause were hypertension and chronic obstructive 
pulmonary disease (COPD).

5.  In a corresponding appeal, the Board has awarded the 
appellant entitlement to benefits under 38 U.S.C.A. § 1151, 
for accrued and dependency and indemnity compensation 
purposes.  

6.  Compensation under section 1151 is not treated as though 
the disability were service connected for all VA benefits, 
including benefits for medical reimbursement.  


CONCLUSIONS OF LAW

1.  In the absence of having treatment for an adjudicated 
service-connected disability, reimbursement for payment of 
the private medical expenses incurred in July 1995 is not 
warranted.  38 U.S.C.A. §§ 1703, 1710 (West 1991); 38 C.F.R. 
§§ 17.52, 17.54 (1999).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred in July 1995 have not been met and 
upon this basis, the appellant has not submitted a claim upon 
which relief may be granted.  38 U.S.C.A. § 1728 (West 1991); 
38 C.F.R. §§ 17.52, 17.120 (1999); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown: (a) That the 
treatment was either:  (1) For an adjudicated service- 
connected disability, or (2) for a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; or 
(4) for any illness, injury, or dental condition in the case 
of a veteran who is a participant in a vocational 
rehabilitation program and is medically determined to have 
been in need of such care or treatment to make possible such 
veteran's entrance into a course of training, or prevent 
interruption of a course of training; (b) that a medical 
emergency existed and delay would have been hazardous to life 
or health; and (c) that no VA or other Federal facilities 
were feasibly available and an attempt to use them before 
hand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 
(1998) [formerly 38 C.F.R. § 17.80].  

Failure to satisfy any one of the three criteria listed above 
precludes the VA from paying unauthorized medical expenses 
incurred at a private hospital.  Hayes v. Brown, 6 Vet. App. 
66, 69 (1993).

On July [redacted] 1995, the appellant's family called 911 for 
emergency assistance when the veteran went into full cardiac 
arrest at their home.  Corresponding records from the Los 
Angeles Fire Department show that, upon the arrival of the 
paramedics, the veteran had been down for approximately 10 
minutes, and his physical condition was "severe."  The 
veteran was transported to the private facility of North 
Hollywood Medical Center.  Approximate down time was thirty 
minutes.  He died approximately seven minutes after arrival 
at the hospital.  The impression was full cardiopulmonary 
arrest.  

The original death certificate shows that the immediate cause 
of death was arteriosclerotic cardiovascular disease, of 
which the time interval between onset and death was unknown, 
and an other significant condition contributing to death but 
not related to the cause was hypertension.

The death certificate was later amended to show that the 
immediate cause of death was congestive heart failure, due to 
arteriosclerotic cardiovascular disease, of which the time 
interval between onset and death was listed as unknown, and 
other significant conditions contributing to death but not 
related to cause were hypertension and chronic obstructive 
pulmonary disease (COPD).

In an undated VA Form 10-583, the appellant and daughter 
initiated a claim for payment for unauthorized medical 
expenses.  Attached were several medical bills.  

On August 31, 1995, the VA Medical Center of Sepulveda, 
California notified the appellant that consideration had been 
given to her claim for the cost of unauthorized medical 
services provided by the North Hollywood Emergency Medical 
Association on July [redacted] 1995.  She was informed that all of 
the 3 criteria must be met in order to be entitled to payment 
of unauthorized medical expenses.  It was noted that a review 
of the claim was made, and it was determined that the veteran 
was not treated for a service-connected disability or a 
condition considered to be adjunct to his service-connected 
disability.  Therefore, the Medical Center was without 
authority to approve payment.  

In August 1995, the veteran's daughter, who is the 
representative in this matter, contacted her Senator and 
described problems she was having with the VA.  In this 
letter, the daughter indicated that her father, the veteran, 
had collapsed of a major heart attack in the living room of 
her parent's house on July [redacted] 1995.  The daughter said that 
she was there at the time, and that she performed mouth to 
mouth resuscitation while being on the telephone with a 911 
operator.  After arriving the paramedics worked on the 
veteran for approximately 25 minutes and he was transported 
to the nearest hospital, which was not a VA facility.  The 
veteran was transported to the Medical Center of North 
Hollywood.  The daughter described that her father was in 
full arrest and was pronounced dead in the emergency room of 
the hospital.  

The appellant's claim is for reimbursement for the charges 
incurred for the paramedics, the emergency room, the 
attending doctors and the cardiologist.  The daughter noted 
that since her father was taken to the nearest hospital, not 
a VA facility, and, because he passed away at that hospital, 
VA would not pay any of the charges.  Attached to the letter 
was a bill for $1057.00 for costs incurred at the Medical 
Center of North Hollywood, where the veteran died. 

On September 12, 1995, the VA Medical Center of Sepulveda, 
California, wrote a letter in reply to inquiry from a Member 
of Congress.  Therein the law for payment of unauthorized 
medical expenses were indicated.  

In December 1995, the appellant filed a Notice of 
Disagreement.  Therein, she disputed the denial based upon 
the fact that the veteran was being treated for upper 
respiratory problems in the two to three months prior to his 
death.  She noted that he had reported for treatment in May 
1995 when he was suffering from respiratory related distress; 
and that in June 1995 he had bronchitis and congestion in the 
chest.  The appellant's assertion was that the veteran's 
respiratory ailments were service-connectable, and in turn, 
his cardiac arrest, and the resulting bill would be adjunct 
to a service-connected disability.  She then stated that she 
wanted a hearing in conjunction with the claim.  

On December 20, 1995, the VA Medical Center issued a 
Statement of the Case for denial of payment of the cost of 
unauthorized medical expenses.  

At a December 1996 personal hearing before the RO, for other 
matters included in the corresponding appeal, the appellant 
indicated that she had had a personal hearing before the 
local agency in Sepulveda, regarding this claim for 
unauthorized medical treatment and reimbursement.  The Board 
acknowledges that a transcript of that hearing, if existent, 
is not of record, and could have been lost.  

However, of record is the appellant's testimony on this issue 
as provided before a Member of the Board in September 1998.  
At that time she stated that she felt that if the issue of 
service connection was found in her favor, then she would be 
entitled to the reimbursement for the out-of-pocket expenses 
that were incurred on the day they transported her father to 
the local hospital.  Hearing Transcript (T.) at 35.  The 
presiding Board Member, Chairman, then explained on record to 
the appellant that there was a difference between 1151 claims 
and the service connection for the cause of death, and that 
each theory of entitlement had specific statutory and 
regulatory criteria by which they were governed.  Id.  

With regard to fulfilling the three criteria necessary to 
received medical reimbursement, the appellant said that 
first, her father's cardiac arrest was a medical emergency.  
Secondly, while the Sepulveda VA was the closest, there was 
no Emergency Room there.  Apparently the original hospital 
had been demolished by an earthquake and the rebuilt hospital 
had only an outpatient treatment center.  T. 36.  The 
appellant felt that the facts of her case showed that the 
first two criteria were met, and that she was trying, with 
her testimony about the other issues on appeal, to show that 
the third criteria was met by proving that her father had a 
service-connectable cause of death.  Id.  

The Board has reviewed the claim, and understands that the 
appellant is seeking reimbursement for medical expenses the 
veteran incurred in July 1995 for the private transportation 
and treatment of the veteran on the date of his death.  

Although entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 were established for the appellant upon 
the Board's review of her claim, entitlement to service 
connection for the cause of the veteran's death was not 
established.  Therefore, the crux of the matter in this case 
is that the veteran was service-connected only for residuals 
of a tonsillectomy at the time of his death.  Even as after 
the issuance of an amended death certificate, to include 
respiratory disorders as a contributing factor, the record 
fails to show that the private services were rendered for his 
adjudicated service-connected tonsillectomy disability.  

Of utmost importance to this analysis it the fact that the 
Board has granted the appellant entitlement to 1151 benefits.  
This entitlement, however, is not "service-connection."  In 
VAOPGPREC 24-97 (July 1997), the General Counsel stated that:

...By specifying that chapter 11 and 13 benefits are to be 
provided "as if" certain disabilities were service 
connected, section 1151 would appear to exclude treating 
such disabilities "as if" they were service connected 
for purposes of benefits provided for in any other 
chapters of title 38, or any other law, unless such law 
clearly provides otherwise.  

VAOPGPREC 24-97, slip op. at 5, 62 Fed. Reg. 63604 (1997).

The General Counsel went on to give an example, using 
language found in the statute at 38 U.S.C. § 1710(a)(2)(C), 
wherein it was specified who was eligible for VA hospital 
care, medical services, and nursing home care.  That section, 
which is located in chapter 17, specifically provides for 
veterans receiving compensation under section 1151. 

....If Congress had intended that veterans entitled to 
compensation under section 1151 were to be treated as 
though the disability were service connected for all VA 
benefits, paragraph (2)(C) of section 1710(a) would have 
been unnecessary.  

VAOPGPREC 24-97, slip op. at 5.

Furthermore, in VAOPGCPREC 8-97 (February 1997), the General 
Counsel emphasized that neither 38 U.S.C.A. § 1151 nor 
another regulation, 38 C.F.R. § 3.310, for secondary service 
connection, authorized an award of service connection for the 
original section-1151 disease or injury.... Rather, "section 
1151 merely authorizes payment of compensation 'as if' the 
section 1151 disability and any secondary conditions 
resulting from that disability, were service connected."  
VAOPGCPREC 8-97, slip op. at 4, 62 Fed. Reg. 15567 (1997).

It is well established that the section-1151 compensation 
benefits received by the appellant are not equivalent to an 
award of service connection.  Id; see also 38 C.F.R. § 3.1(k) 
(1999) (defining "service-connected").  In addition to 
showing an emergent situation, and the feasibility of the 
closest medical center, the appellant must first meet the 
requirement of showing that the veteran was treated for an 
adjudicated service- connected disability at the time that 
the unauthorized private medical expenses were incurred.  She 
is not able to meet that requisite requirement.  

Accordingly, since the claimant did not meet part (a), the 
claim must be denied.  There is no need to address any of the 
other aspects of the test.  In Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994), the Court held that in a case where the law 
is dispositive of the claim, it should be denied because of 
lack of legal entitlement under the law.

The Board is aware that this outcome seems to be somewhat 
harsh for this appellant and her family; given the tragic 
circumstances surrounding the veteran's death and the 
procedural posture of the case, both described in detail in 
the corresponding decision.  However, a reading of the law, 
regulations and court decisions leads to the conclusion that 
she is not entitled to payment or reimbursement for the 
private medical expenses incurred.  Furthermore, in the case 
of Swanson v. West, 12 Vet. App. 442 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) stated that the Board is bound by its decisions by 
precedent opinions of the Office of General Counsel.  See 
38 U.S.C.A. § 7104(c) (West 1991).

Inasmuch as the appellant may be asserting a theory of relief 
couched in equity, the Board simply states that it is bound 
by the law in such matters and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).



ORDER

Reimbursement or payment for the cost of private 
transportation and hospital care in July 1995 is denied. 



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

